Citation Nr: 0503590	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  01-07 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, now rated 10 percent disabling.

2.  Entitlement to an increased rating for postoperative 
residuals of right metatarsal surgery, now rated 10 percent 
disabling.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that increased to 10 percent the 
rating for service-connected bilateral pes planus and that 
denied a claim for an increased rating for status post right 
metatarsal surgery (then rated 0 percent).  In March 2001, 
upon the election of the veteran, a Decision Review Officer 
(DRO) from the RO denied an increased in the 10 percent 
rating for bilateral pes planus; however, the DRO increased 
the rating for status post right metatarsal surgery to 10 
percent.  The veteran continued to disagree with the assigned 
ratings.  In November 2001, the Board remanded the above 
claims.  As noted in that decision, the veteran failed to 
report for a hearing that had been scheduled before the Board 
for October 2001.

The claim for an increased rating for postoperative residuals 
of right metatarsal surgery is addressed in the REMAND 
portion of this decision and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All of the requisite notices and assistance owed to the 
veteran have been substantially provided, and all of the 
evidence necessary for an equitable disposition of the claim 
for an increased rating for bilateral pes planus has been 
obtained.

2.  The bilateral pes planus is manifested by no more than 
moderate disability, with normal gait and chronic foot pain 
that is present only upon prolonged standing or walking.  
Generally, there is no tenderness on manipulation, swelling, 
characteristic callosities, or marked deformity solely due to 
the bilateral pes planus.


CONCLUSION OF LAW

The criteria for an increase in the 10 percent rating for 
service-connected bilateral pes planus are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5276 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty from October 1989 to 
October 1993.

On VA examination in August 2000, the veteran reported pain 
and discomfort in his feet on prolonged walking or standing; 
he had had a bunionectomy on the right first metatarsal in 
1992.  Examination showed bulging on the inner aspect of both 
soles on standing.  There was no inversion or eversion of the 
ankle.  There was no significant callous formation.  A 
bunionectomy overlying the right first metatarsal was noted; 
it measured four inches, and it was well healed and non-
tender.  The pertinent impressions were bilateral pes planus 
and status post-operative bunionectomy of the right first 
metatarsal.  X-rays of the feet showed bilateral hallux 
valgus and pes planus.  Also, on the right side, there was a 
metallic pin through the right first metatarsal in its 
proximal aspect.  

The veteran reported foot pain on VA examination in December 
2000; he ranked the pain as being 8 to 9 on both feet.  
Standing for 4 hours caused pain, and carrying weights of any 
degree created a strain sensation in his feet.  However, he 
described his feet as stable.  He had an appointment with a 
podiatrist and orthotics were planned.  On examination, he 
could heel and toe walk well.  In the standing position, his 
feet showed plano valgus deformities.  The heel cords 
appeared straight.  The right foot had a 4 1/4 inch incision 
that was slightly widened but well healed; it adhered 
slightly to the deeper structures.  The incision ran the long 
axis of the metatarsophalangeal unit of the great toe.  The 
great toe lacked 5 to 10 degrees of active flexion at the 
metatarsophalangeal articulation; the veteran complained of 
pain when this joint was palpated firmly.  There was increase 
in breadth of space between the first and second metatarsal 
head clinically.  Both feet had a bilateral 30 degree hallux 
valgus deformity.  The left foot showed a complete range of 
motion in the ankle with the knee flexed.  The range of 
motion of the metatarsophalangeal articulation was complete.  
There was no tenderness to palpation.  Neither foot was 
painful to manipulation, which was done while range of motion 
testing was also being conducted.  Manipulation of the great 
toe joint on the right foot, as noted, was painful.  X-rays 
of the right foot showed a diagonal transfixion pin sloping 
proximal to distal laterally, at the base of the first 
metatarsal.  Part of the medial metatarsal head was 
irregular, distal to the neck area.  The sesamoid complex was 
shifted laterally.  A wire loop was present in the distal 
portion, medial area of the proximal phalanx of the great 
toe, which appeared to be plantar-oriented.  This was a 
hallux valgus deformity of 30 degrees.  A standing lateral 
revealed depression of the longitudinal arch. X-rays of the 
left foot showed abduction of the first metatarsal shaft with 
a lateral shift of the sesamoid complex.  A 30-degree hallux 
valgus was present with a depression of the longitudinal arch 
in the lateral projection weightbearing.  The pertinent 
diagnoses were pes planus of both feet, with hallux valgus 
and remote surgery on the right foot.  The examiner commented 
that the veteran's feet were not painful on manipulation, 
except for the right great toe.  However, he did have 
depression of the longitudinal arch and had mild to moderate 
discomfort in both feet under certain conditions, as 
described above.

On a December 2002 VA physical examination, the veteran had 
chronic foot pain, but the examination revealed normal gait 
and no other musculoskeletal abnormalities of the feet.

In January 2003, the veteran complained of left foot pain 
that occurred only after walking long distances; his foot 
pain had now increased and he was requesting shoe inserts.  
Examination showed dry skin on the soles of his feet, with 
early callous formation.  He also had a fungal rash on the 
medial aspect of both feet and bunions on both feet with mild 
redness on the left.  The assessments included tinea pedis, 
neck and foot pain due to prolonged ambulation with a heavy 
backpack.  

On VA examination in December 2003, the veteran reported 
increasing pain in his feet and in his right big toe.  Since 
a right-sided bunionectomy in service, the pain had worsened 
and he did not have much movement of his right big toe.  He 
had stopped using arch supports for his feet, since they 
worsened his condition.  The pain in his feet felt like a 
ripping sensation.  On examination of his gait, he could tap 
the floor normally, and he could balance normally.  The 
Romberg examination was absent.  Tandem walking was normal, 
and the gait examination was within normal limits.  The 
examiner also assessed lumbar spine pain.  There was a five-
inch scar on the right big toe with hallux valgus deformity.  
The nail was normal.  There was no edema.  There was 
tenderness to palpation of the ball of the feet.  He also had 
bilateral pes planus deformity.  However, he could walk 
fairly normally, and he could stand straight without any 
difficulty.  There was no ankle instability.  There were no 
calluses on weight-bearing examination.  His tennis shoes did 
not show any evidence of unusual wear and tear.  There was 
normal alignment of the Achilles tendon.  The examiner also 
set forth the ranges of motion of the ankles, feet, and toes.  
The vasculature of his feet was normal.  Examination of the 
left foot showed mild left hallux valgus, with tenderness 
along the plantar fascia.  The skin was intact, with no 
abnormality.  The pertinent diagnoses were chronic feet pain, 
bilateral bunion deformity, bilateral pes planus, bilateral 
plantar fascial pain due to chronic plantar fasciitis, and 
right bunion tenderness with normal gait examination.  The 
examiner noted the veteran's complaint that his feet bothered 
him, that he had a pulling sensation in the bottom of his 
feet with any prolonged standing or walking, that his feet 
had became weaker, that his feet felt stiff in cold weather 
and on any kind of excessive walking, that he had some 
redness of his feet over the big toes, and that he became 
easily fatigued after a long walk.  The examiner also noted 
that the veteran denied any swelling.  The veteran was not 
using any crutches, assistive devices, special shoes, 
inserts, or brace; he had previously used inserts, but they 
had worsened the pain.  The examiner noted that the veteran 
had not missed any work or school, that he continued to jog 
two miles every few days, did push-ups and other exercises, 
and mowed the lawn.  The examiner concluded, in relevant 
part, that the veteran had chronic feet pain, but a normal 
gait examination; the veteran had an active life, including 
jogging, and had not had a flare-up of feet pain requiring 
medical attention in the last year.

An accompanying X-ray report described mild hallux valgus 
deformity of the right foot and post-operative changes of the 
1st right proximal phalanx that had healed; and mild hallux 
valgus deformity of the left foot, with metatarsus varus 
deformity and 1st metatarsophalangeal joint osteoarthrosis.  




II.  Analysis

A.  Veterans Claims Assistance Act of 2000

First, the Board will consider whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002), was signed into law.  
This enhanced the notification and assistance duties of the 
VA to claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
September 2000, that is, after the date of the VCAA's 
enactment on November 9, 2000.  However, even under 
Pelegrini, the notices regarding the veteran's claim informed 
him of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The Board also concludes that any defect that may 
exist with regard to the timing of the VCAA notice to the 
veteran was harmless because of the extensive, thorough, and 
informative notices provided to him throughout the 
adjudication of this claim.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The RO 
sent the veteran correspondence in June 2002, April 2003, 
July 2003, and October 2003; a statement of the case in March 
2001; and supplemental statements of the case in June 2003 
and June 2004.  The correspondence and adjudicative documents 
also discussed specific evidence and the particular legal 
requirements applicable to the veteran's claim.  Taken 
together, all of these documents discussed the evidence 
considered and the pertinent laws and regulations, including 
provisions of the VCAA and the reasons for the RO's decision.  
There can be no harm to the veteran, as the VA has made all 
efforts to notify and to assist the veteran with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the more general notice of the need for any evidence in 
the veteran's possession.  Thus, the VA has satisfied its 
"duty to notify" the veteran.

Through discussions in correspondence, the rating decision, 
the statement of the case, and the supplemental statements of 
the case, the VA has informed the veteran of the evidence 
necessary to substantiate his claim.  He has been informed of 
his and the VA's respective responsibilities for providing 
evidence.  Pertinent identified medical records have been 
obtained.  

In addition, the VA has afforded the veteran several 
examinations to assess the nature and severity of this 
disability.
 
Moreover, the Court has concluded that the VCAA is not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the claimant in 
substantiating a claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA.  The Board finds that the VA has 
satisfied both the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The 
Board will now address the merits of the veteran's claim.


B.  Merits

The veteran's service-connected bilateral pes planus is now 
rated 10 percent disabling, and the veteran continues to seek 
an increased rating.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2004).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  Also, when making determinations as to 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

A 10 percent rating is warranted for moderate bilateral or 
unilateral pes planus manifested by weight-bearing line over 
or medial to great toe, inward bowing of the tendon Achilles, 
and pain on manipulation and use of feet.  A 30 percent 
rating is warranted for severe bilateral pes planus with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use and characteristic callosities.  A 50 
percent rating is warranted for pronounced bilateral pes 
planus, indicated by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendon Achilles on manipulation.  
Pronounced bilateral pes planus is also not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71(a), DC 5276 
(2004).

Examinations of the veteran's bilateral pes planus have 
generally identified no pain on manipulation, swelling, or 
characteristic callosities.  The Board notes that the 
examinations have shown pain on manipulation of the right 
great toe, but that pain is associated with the postoperative 
residuals of the right metatarsal surgery.  The veteran's 
gait has also been normal.  Also, the examinations have not 
shown any evidence of marked deformity.  (The most 
significant deformity that has been found to involve the 
veteran's feet is hallux valgus and other postoperative 
residuals of right metatarsal surgery, but those aspects are 
evaluated under the claim that is the subject of the REMAND 
below.)  In fact, the veteran appears to have remained very 
active, including jogging on a frequent basis without 
difficulty or the need for treatment.

In sum, the weight of the credible evidence shows that the 
veteran's service-connected bilateral pes planus is no more 
than moderate in degree; it is not severe is nature, as 
evidenced by the symptoms and findings on examinations and 
throughout the available evidence.  As the preponderance of 
the evidence is against the veteran's claim for an increased 
rating for bilateral pes planus, the benefit of the doubt 
rule is not applicable, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


ORDER

An increased rating for bilateral pes planus is denied.


REMAND

The Board is of the opinion that additional development is 
necessary prior to further disposition of the claim for an 
increased rating for postoperative residuals of right 
metatarsal surgery.

The veteran's service-connected disability involving 
postoperative residuals of right metatarsal surgery is rated 
under diagnostic codes pertaining to hallux valgus as well as 
to scars from the prior surgery.  See 38 C.F.R. § 4.71a, DC 
5280, § 4.118, DC 7804 (2004).

During the pendency of the veteran's appeal, the regulations 
governing evaluation of scars were revised.  See 67 Fed. Reg. 
49,590 (July 31, 2002).  The veteran has not been informed of 
the changes to the relevant regulations, nor has he been 
examined with the regulatory revisions in mind.  

The Board will therefore remand the claim for an increased 
rating for postoperative residuals of right metatarsal 
surgery for reexamination and readjudication.  The 
examination should set forth all necessary information for 
the scars associated with the veteran's service-connected 
right metatarsal surgery residuals.

Accordingly, the case is REMANDED to the RO, via the AMC in 
Washington, D.C., for the following actions:

1.  The RO should schedule the veteran 
for a VA examination to assess the 
current nature and severity of all 
aspects of his service-connected 
postoperative residuals of right 
metatarsal surgery.  The claims folder 
should be provided to the examiner.  The 
examiner should describe all limitation 
of function due to the disability, as 
well as descriptions of the scars 
associated with the disability.  

2.  Upon completion of the foregoing, 
the RO should then readjudicate the 
veteran's claim for an increased rating 
for his service-connected postoperative 
residuals of right metatarsal surgery, 
including under any applicable 
regulatory revisions pertaining to 
associated scarring.  See 67 Fed. Reg. 
49,590 (July 31, 2002).  Compare 
38 C.F.R. § 4.118 (2001) with 38 C.F.R. 
§ 4.118 (2004).  If the RO's decision 
remains adverse to the veteran, the RO 
should provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity for response.  
The case should thereafter be returned 
to the Board for review, as appropriate.

By this remand, the Board does not express any opinion as to 
the ultimate outcome on the merits.  The sole purposes of 
this remand are to develop the evidence and to comply with 
all due process obligations to the veteran.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board is remanding.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be treated expeditiously.  All claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously.  See 
The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


